
	
		II
		111th CONGRESS
		1st Session
		S. 1712
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2009
			Mr. Reid (for himself,
			 Mrs. Boxer, and Mr. Cardin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To promote water efficiency, conservation,
		  and adaptation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Efficiency, Conservation, and
			 Adaptation Act of 2009.
		2.FindingsCongress finds that—
			(1)(A)human-induced climate change is affecting
			 the natural water cycle, decreasing precipitation levels in the West,
			 especially the Southwest, and making droughts and floods more frequent and more
			 intense;
				(B)declining precipitation levels will
			 severely impact water supplies in Southwestern States; and
				(C)a
			 sharp increase in the number of days with very heavy precipitation throughout
			 the Northeast and the Midwest will stress aging water infrastructure;
				(2)changes in the water cycle caused by
			 climate disruptions will adversely affect water infrastructure, energy
			 production and use, human health, transportation, agriculture, and ecosystems,
			 while also aggravating water disputes across the United States;
			(3)(A)the Colorado River, which supplies water
			 for over 30,000,000 people, is experiencing the worst drought in over 100 years
			 of recordkeeping; and
				(B)the primary reservoirs of the Colorado
			 River Basin and Lakes Mead and Powell have lost nearly half of the storage
			 waters of the reservoirs and Lakes, and clean hydropower generated from Hoover
			 Dam risks reduction if the extended drought persists;
				(4)States and local governments and water
			 utilities can begin to address the challenges described in this section by
			 providing incentives for water efficiency and conservation, while also planning
			 and investing in infrastructure to adapt to the impacts of climate change,
			 particularly those impacts already affecting the United States;
			(5)residential water demand can be reduced by
			 25 to 40 percent using existing, cost-effective technologies that also can
			 reduce the water bills of consumers by hundreds of dollars per year; and
			(6)water and energy use are inseparable
			 activities, and supplying and treating water consumes around 4 percent of the
			 electricity of the United States, and electricity makes up 75 percent of the
			 cost of processing and delivering municipal water.
			3.Definition of AdministratorIn this Act, the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
		4.WaterSense
			(a)In generalThere is established within the
			 Environmental Protection Agency a WaterSense program to identify and promote
			 water efficient products, buildings, landscapes, facilities, processes, and
			 services so as—
				(1)to reduce water use;
				(2)to reduce the strain on water, wastewater,
			 and stormwater infrastructure;
				(3)to conserve energy used to pump, heat,
			 transport, and treat water; and
				(4)to preserve water resources for future
			 generations, through voluntary labeling of, or other forms of communications
			 about, products, buildings, landscapes, facilities, processes, and services
			 that meet the highest water efficiency and performance criteria.
				(b)DutiesThe Administrator shall—
				(1)establish—
					(A)a WaterSense label to be used for certain
			 items; and
					(B)the procedure by which an item may be
			 certified to display the WaterSense label;
					(2)promote WaterSense-labeled products,
			 buildings, landscapes, facilities, processes, and services in the market place
			 as the preferred technologies and services for—
					(A)reducing water use; and
					(B)ensuring product and service
			 performance;
					(3)work to enhance public awareness of the
			 WaterSense label through public outreach, education, and other means;
				(4)preserve the integrity of the WaterSense
			 label by—
					(A)establishing and maintaining performance
			 criteria so that products, buildings, landscapes, facilities, processes, and
			 services labeled with the WaterSense label perform as well or better than less
			 water-efficient counterparts;
					(B)overseeing WaterSense certifications made
			 by third parties;
					(C)conducting reviews of the use of the
			 WaterSense label in the marketplace and taking corrective action in any case in
			 which misuse of the label is identified; and
					(D)carrying out such other measures as the
			 Administrator determines to be appropriate;
					(5)regularly review and, if appropriate,
			 update WaterSense criteria for categories of products, buildings, landscapes,
			 facilities, processes, and services, at least once every 4 years;
				(6)to the maximum extent practicable,
			 regularly estimate and make available to the public the production and relative
			 market shares of, and the savings of water, energy, and capital costs of water,
			 wastewater, and stormwater infrastructure attributable to the use of
			 WaterSense-labeled products, buildings, landscapes, facilities, processes, and
			 services, at least annually;
				(7)solicit comments from interested parties
			 and the public prior to establishing or revising a WaterSense category,
			 specification, installation criterion, or other criterion (or prior to
			 effective dates for any such category, specification, installation criterion,
			 or other criterion);
				(8)provide reasonable notice to interested
			 parties and the public of any changes (including effective dates), on the
			 adoption of a new or revised category, specification, installation criterion,
			 or other criterion, along with—
					(A)an explanation of the changes; and
					(B)as appropriate, responses to comments
			 submitted by interested parties and the public;
					(9)provide appropriate lead time (as
			 determined by the Administrator) prior to the applicable effective date for a
			 new or significant revision to a category, specification, installation
			 criterion, or other criterion, taking into account the timing requirements of
			 the manufacturing, marketing, training, and distribution process for the
			 specific product, building and landscape, or service category addressed;
				(10)identify and, if appropriate, implement
			 other voluntary approaches in commercial, institutional, residential,
			 industrial, and municipal sectors to encourage recycling and reuse technologies
			 to improve water efficiency or lower water use; and
				(11)if appropriate, apply the WaterSense label
			 to water-using products that are labeled by the Energy Star program implemented
			 by the Administrator and the Secretary of Energy.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
				(1)$7,500,000 for fiscal year 2010;
				(2)$10,000,000 for fiscal year 2011;
				(3)$20,000,000 for fiscal year 2012;
				(4)$50,000,000 for fiscal year 2013;
			 and
				(5)for each subsequent fiscal year, the
			 applicable amount during the preceding fiscal year, as adjusted to reflect
			 changes for the 12-month period ending the preceding November 30 in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor.
				5.State residential water efficiency and
			 conservation incentives program
			(a)DefinitionsIn this section:
				(1)Eligible entityThe term eligible entity means
			 a State government, local or county government, tribal government, wastewater
			 or sewerage utility, municipal water authority, energy utility, water utility,
			 or nonprofit organization that meets the requirements of subsection (b).
				(2)Incentive programThe term incentive program
			 means a program for administering financial incentives for consumer purchase
			 and installation of water-efficient products, buildings (including new
			 water-efficient homes), landscapes, processes, or services described in
			 subsection (b)(1).
				(3)Residential water-efficient product,
			 building, landscape, process, or service
					(A)In generalThe term residential water-efficient
			 product, building, landscape, process, or service means a product,
			 building, landscape, process, or service for a residence or its landscape that
			 is rated for water efficiency and performance—
						(i)by the WaterSense program; or
						(ii)if a WaterSense specification does not
			 exist, by the Energy Star program or an incentive program approved by the
			 Administrator.
						(B)InclusionsThe term residential water-efficient
			 product, building, landscape, process, or service includes—
						(i)faucets;
						(ii)irrigation technologies and
			 services;
						(iii)point-of-use water treatment
			 devices;
						(iv)reuse and recycling technologies;
						(v)toilets;
						(vi)clothes washers;
						(vii)dishwashers;
						(viii)showerheads;
						(ix)xeriscaping and other landscape conversions
			 that replace irrigated turf; and
						(x)new water efficient homes certified under
			 the WaterSense program.
						(4)WaterSense programThe term WaterSense program
			 means the program established by section 4.
				(b)Eligible entitiesAn entity shall be eligible to receive an
			 allocation under subsection (c) if the entity—
				(1)establishes (or has established) an
			 incentive program to provide financial incentives to residential consumers for
			 the purchase of residential water-efficient products, buildings, landscapes,
			 processes, or services;
				(2)submits an application for the allocation
			 at such time, in such form, and containing such information as the
			 Administrator may require; and
				(3)provides assurances satisfactory to the
			 Administrator that the entity will use the allocation to supplement, but not
			 supplant, funds made available to carry out the incentive program.
				(c)Amount of allocationsFor each fiscal year, the Administrator
			 shall determine the amount to allocate to each eligible entity to carry out
			 subsection (d), taking into consideration—
				(1)the population served by the eligible
			 entity during the most recent calendar year for which data are
			 available;
				(2)the targeted population of the incentive
			 program of the eligible entity, such as general households, low-income
			 households, or first-time homeowners, and the probable effectiveness of the
			 incentive program for that population;
				(3)for existing programs, the effectiveness of
			 the program in encouraging the adoption of water-efficient products, buildings,
			 landscapes, facilities, processes, and services;
				(4)any allocation to the eligible entity for a
			 preceding fiscal year that remains unused; and
				(5)the per capita water demand of the
			 population served by the eligible entity during the most recent calendar year
			 for which data are available and the accessibility of water supplies to the
			 eligible entity.
				(d)Use of allocated fundsFunds allocated to an eligible entity under
			 subsection (c) may be used to pay up to 50 percent of the cost of establishing
			 and carrying out an incentive program.
			(e)Fixture recyclingEligible entities are encouraged to promote
			 or implement fixture recycling programs to manage the disposal of older
			 fixtures replaced due to the incentive program under this section.
			(f)Issuance of incentives
				(1)In generalFinancial incentives may be provided to
			 residential consumers that meet the requirements of the applicable incentive
			 program.
				(2)Manner of issuanceAn eligible entity may—
					(A)issue all financial incentives directly to
			 residential consumers; or
					(B)with approval of the Administrator,
			 delegate all or part of financial incentive administration to other
			 organizations, including local governments, municipal water authorities, water
			 utilities, and nonprofit organizations.
					(3)AmountThe amount of a financial incentive shall
			 be determined by the eligible entity, taking into consideration—
					(A)the amount of any Federal or State tax
			 incentive available for the purchase of the residential water-efficient product
			 or service;
					(B)the amount necessary to change consumer
			 behavior to purchase water-efficient products and services; and
					(C)the consumer expenditures for onsite
			 preparation, assembly, and original installation of the product.
					(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator to carry out this
			 section—
				(1)$100,000,000 for fiscal year 2010;
				(2)$150,000,000 for fiscal year 2011;
				(3)$200,000,000 for fiscal year 2012;
				(4)$150,000,000 for fiscal year 2013;
				(5)$100,000,000 for fiscal year 2014;
			 and
				(6)for each subsequent fiscal year, the
			 applicable amount during the preceding fiscal year, as adjusted to reflect
			 changes for the 12-month period ending the preceding November 30 in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor.
				6.Blue bank for water system mitigation and
			 adaptation
			(a)DefinitionsIn this section:
				(1)Abrupt climate changeThe term abrupt climate change
			 means a large-scale change in the climate system that—
					(A)takes place over a few decades or
			 less;
					(B)persists (or is anticipated to persist) for
			 at least a few decades; and
					(C)causes substantial disruptions in human and
			 natural systems.
					(2)Owner or operator
					(A)In generalThe term owner or operator
			 means a person (including a regional, State, local, municipal, or private
			 entity) that owns or operates a water system.
					(B)InclusionThe term owner or operator
			 includes a non-Federal entity that has operational responsibilities for a
			 federally owned water system.
					(3)Water systemThe term water system
			 means—
					(A)a community water system (as defined in
			 section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f));
					(B)a publicly owned treatment works (as
			 defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292)), including a municipal separate storm sewer system;
					(C)a decentralized wastewater treatment system
			 for domestic sewage;
					(D)a groundwater storage and replenishment
			 system; or
					(E)a system for transport and delivery of
			 water for irrigation or conservation.
					(b)GrantsBeginning in fiscal year 2010, the
			 Administrator shall make grants to owners or operators of water systems to
			 address any ongoing or forecasted (based on the best available research and
			 data) climate-related impact on the water quality or quantity of a region of
			 the United States, for the purposes of mitigating or adapting to the impacts of
			 climate change.
			(c)Eligible usesIn carrying out this section, the
			 Administrator shall make grants to assist in the planning, design,
			 construction, implementation, or maintenance of any program or project to
			 increase the resilience of a water system to climate change by—
				(1)conserving water or enhancing water use
			 efficiency, including through the use of water metering to measure the
			 effectiveness of a water efficiency program;
				(2)modifying or relocating existing water
			 system infrastructure made or projected to be made inoperable by climate change
			 impacts;
				(3)preserving or improving water quality,
			 including through measures to manage, reduce, treat, or reuse municipal
			 stormwater, wastewater, or drinking water;
				(4)investigating, designing, or constructing
			 groundwater remediation, recycled water, or desalination facilities or
			 systems;
				(5)enhancing water management by increasing
			 watershed preservation and protection, such as through the use of natural or
			 engineered green infrastructure in the management, conveyance, or treatment of
			 water, wastewater, or stormwater;
				(6)enhancing energy efficiency or the use and
			 generation of renewable energy in the management, conveyance, or treatment of
			 water, wastewater, or stormwater;
				(7)supporting the adoption and use of advanced
			 water treatment, water supply management (such as reservoir reoperation), or
			 water demand management technologies, projects, or processes (such as water
			 reuse and recycling or adaptive conservation pricing) that maintain or increase
			 water supply or improve water quality;
				(8)modifying or replacing existing systems or
			 constructing new systems for existing communities or land currently in
			 agricultural production to improve water availability, storage, or conveyance
			 in a manner that—
					(A)promotes more efficient use of available
			 water supplies; and
					(B)does not further exacerbate stresses on
			 ecosystems;
					(9)supporting practices and projects, such as
			 improved irrigation systems, water banking and other forms of water
			 transactions, groundwater recharge, stormwater capture, and reuse or recycling
			 of drainage water, to improve water quality or promote more efficient water
			 use, including on land currently in agricultural production;
				(10)conducting and completing studies or
			 assessments to project how climate change may impact the future operations and
			 sustainability of water systems; or
				(11)developing and implementing mitigation
			 measures to rapidly address impacts on water systems most susceptible to abrupt
			 climate change, including those in the Colorado River Basin and coastal regions
			 at risk from rising sea levels.
				(d)ApplicationTo be eligible to receive a grant from the
			 Administrator under subsection (b), the owner or operator of a water system
			 shall submit to the Administrator an application that—
				(1)includes a proposal of the program,
			 strategy, or infrastructure improvement to be planned, designed, constructed,
			 implemented, or maintained by the water system;
				(2)cites the best available research or data
			 that demonstrates—
					(A)the risk to the water resources or
			 infrastructure of the water system as a result of ongoing or forecasted changes
			 to the hydrological system brought about by factors arising from climate
			 change, including rising sea levels and changes in precipitation levels;
			 and
					(B)how the proposed program, strategy, or
			 infrastructure improvement would perform under the anticipated climate
			 conditions;
					(3)explains how the proposed program,
			 strategy, or infrastructure improvement is expected to enhance the resiliency
			 of the water system, including source water protection for community water
			 systems, to these risks or reduce the direct or indirect greenhouse gas
			 emissions of the water system; and
				(4)demonstrates that the program, strategy, or
			 infrastructure improvement is—
					(A)consistent with any approved State and
			 tribal climate adaptation plan; and
					(B)not inconsistent with any approved natural
			 resources plan.
					(e)Competitive process
				(1)In generalEach calendar year, the Administrator shall
			 conduct a competitive process to select and fund applications under this
			 section.
				(2)Priority requirements and
			 weightingIn carrying out the
			 process, the Administrator shall—
					(A)prioritize funding of applications that are
			 submitted by the owners or operators of water systems that are, based on the
			 best available research and data, at the greatest and most immediate risk of
			 facing significant climate-related negative impacts on water quality or
			 quantity;
					(B)in selecting among the priority
			 applications determined under subparagraph (A), ensure that the final list of
			 applications funded for each year includes a substantial number that, to the
			 maximum extent practicable, includes each eligible use described in subsection
			 (c);
					(C)solicit applications from water systems
			 that are—
						(i)located in all regions of the United
			 States; and
						(ii)facing varying risks as a result of climate
			 change; and
						(D)provide for solicitation and consideration
			 of public input in the development of criteria used in evaluating
			 applications.
					(f)Cost sharing
				(1)Federal shareThe Federal share of the cost of any
			 program, strategy, or infrastructure improvement that is the subject of a grant
			 awarded by the Administrator to a water system under subsection (b) shall not
			 exceed 50 percent of the cost of the program, strategy, and infrastructure
			 improvement.
				(2)Calculation of non-Federal
			 shareIn calculating the
			 non-Federal share of the cost of a program, strategy, or infrastructure
			 improvement proposed by a water system through an application submitted by the
			 water system under subsection (d), the Administrator shall—
					(A)include the value of any in-kind services
			 that are integral to the completion of the program, strategy, or infrastructure
			 improvement, as determined by the Administrator; and
					(B)not include any other amount that the water
			 system receives from a Federal agency.
					(g)Labor standards
				(1)In generalAll laborers and mechanics employed on
			 infrastructure improvements funded directly by or assisted in whole or in part
			 by this section shall be paid wages at rates not less than those prevailing for
			 the same type of work on similar construction in the immediate locality, as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of part A of subtitle II of title 40, United States Code.
				(2)Authority and functionsWith respect to the labor standards in this
			 subsection, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
				(h)Regulations
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall promulgate final regulations to
			 carry out this section.
				(2)Special rule for the construction of
			 treatment worksIn carrying
			 out this subsection, the Administrator shall incorporate all relevant and
			 appropriate requirements of title VI of the Federal Water Pollution Control Act
			 (33 U.S.C. 1381 et seq.) applicable to the construction of treatment works that
			 are carried out under this section.
				(i)Report to CongressNot later than 3 years after the date of
			 enactment of this Act, and every 3 years thereafter, the Administrator shall
			 submit to the Congress a report on progress in implementing this section,
			 including information on project applications received and funded
			 annually.
			(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary.
			
